Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. Regarding claims 1, 10, and 16, Applicant argues/alleges (pg.11 of the Remarks) that Santangelo fails to teach “and retaining second excluded channels of the excluded channels in the channel line-up based on the viewer engaging in additional steps to retain access to the second excluded channels via the channel line-up.” Examiner respectfully disagrees. Santangelo teaches (6:8-17 and 4:8-22) in the case of access to content outside the premise to which a subscriber corresponds (e.g., outside the house) the channel/content sharing restriction setting may be set and used by the individual subscriber to avoid adult content or other potentially embarrassing or private content from being supplied; (9:1-15) subscriber record 204, 227, 228, include content sharing information 214; (9:26-29) A service subscriber may set the sharing information to allow/block sharing of some or all program content outside the customer premise to which the subscriber corresponds; (14:50-60 and 19:30-36) subscribers may change/edit their preferences/customer record. Accordingly, Santangelo allows a user to update/adjust (i.e., additional steps) their allow(retain)/block settings. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 9-10, 12-13, 15-16, 18-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Earle (US 20150058880) in view of Jerding et al. (US 20090150959, hereinafter Jerding), Ellis (US 20150026734), West et al. (US 20110239253, hereinafter West), Santangelo et al. (US 8924999, hereinafter Santangelo), and Kates (US 20070199040.)
Regarding claim 1, “a method, comprising: receiving, by a device comprising a processor, a channel line-up for an over- the-top media content system, wherein the channel line-up comprises live channels” Earle teaches (¶0027) a system for integrating cable and OTT content, the video content may be served by a cable service provider data server 120 and any number of OTT content sources 130 through the communications network; (¶0031) media player displays available channels which correspond to a package of channels that the cable service provider provides to the user, along with channels of OTT content that the user is permitted to access; (¶0041 and ¶0045) OTT content is live content; (¶0061) system/method is computer implemented.
As to “receiving, by the device, a preferred channel line-up for a viewer” and “displaying, by the device, individual channels of the channels of the preferred channel line-up in a preferred order on the display” Earle teaches (¶0043) menu and channel selector serves as a channel ordering interface that allows users to assign an order to channels in the package such as by drag and drop. The order represents the sequence in which the channels are numbered, so that a subscriber who implements a “channel up” or “channel down” command on the subscriber’s content delivery device will view the next channel up or down in the order.
As to “monitoring, by the device, a location of the processor while displaying the preferred channel line-up;  determining, by the device, whether the location of the processor corresponds to a channel exclusion zone that includes a public location” and “adjusting, by the device, the channel line-up by removing first excluded channels of the excluded channels from the channel line-up based on the channel exclusion zone including the public location.” Earle teaches (¶0039) determining whether to include a video asset in the playlist, by determining the current location for the user’s device using geographic position system (GPS), and filtering any candidate asset whose geographic data does not meet the criteria of the restriction, in this way only assets for whom the device’s current location does not violate the geographic restriction will be included in the playlist.
Earle alone does not teach “determining, by the device, that a display associated with the processor cannot present a certain channel of the channel line-up” and “wherein the preferred channel line-up excludes the certain channel.” However, Jerding teaches (¶0044) the channel line-up exposed to a subscriber is automatically composed for and limited to the subscriber’s display type. The IPG limits display of program data to only those channels compatible to the subscriber’s TV format. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the location restricted channel lineup as taught by Earle with the limiting display to only programs that are compatible as taught by Jerding to avoid system failure or improper operation (¶0046.) 
Earle and Jerding do not teach “containing a portion of the channel line-up.” However, Ellis teaches (¶0026) a channel flipping application that allows users to build and maintain one or more custom channel flipping sequences on a user device; (¶0061) favorite channels are defined in a user’s profile; (Fig. 14) marking channels as a favorite channel and then flipping through favorite channels in sequence; (¶0027) custom channel flipping sequence, channels 5, 8, 11, and 13, are remapped, as channels 1, 2, 3, 4 for ease of user navigation. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the location and compatible restricted channel lineup as taught by Earle and Jerding with the favorite channel flipping application as taught by Ellis in order for users to quickly, easily, and unobtrusively surf/navigate through favorite channels. 
Earle, Jerding, and Ellis do not teach “detecting, by the device, an additional viewer of the device” and “adjusting, by the device, the channel line-up in response to detecting the additional viewer.” However, West teaches (¶0033) a customized channel lineup, whereby if biometric reading associated with a minor or other identifiable user, only a predetermined list of channels (which may exclude channels deemed to be unsuitable for the identified user) may be presented in the channel lineup. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the channel lineup as taught by Earle, Jerding, and Ellis with the biometric scanning and filtering as taught by West in order to display appropriate content that the current users would find entertaining.
Earle, Jerding, Ellis, and West do not clearly teach a channel exclusion zone that includes a public location, “wherein excluded channels associated with the channel exclusion zone are specified by the viewer” and “including the public location and retaining second excluded channels of the excluded channels in the channel line-up based on the viewer engaging in additional steps to retain access to the second excluded channels via the channel line-up” However, Santangelo teaches (6:8-17 and 4:8-22) in the case of access to content outside the premise to which a subscriber corresponds (e.g., outside the house) the channel/content sharing restriction setting may be set and used by the individual subscriber to avoid adult content or other potentially embarrassing or private content from being supplied; (9:1-15) subscriber record 204, 227, 228, include content sharing information 214; (9:26-29) A service subscriber may set the sharing information to allow/block sharing of some or all program content outside the customer premise to which the subscriber corresponds; (14:50-60 and 19:30-36) subscribers may change/edit their preferences/customer record. Accordingly, Santangelo allows a user to update/adjust (i.e., additional steps) their allow/block settings. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the channel lineup as taught by Earle, Jerding, Ellis, and West with the channel/content sharing restriction settings as taught by Santangelo in order to prevent embarrassing content from being presented while in a location outside of one’s home/in public.
Earle, Jerding, Ellis, West, and Santangelo do not teach “monitoring, by the device, channel selections of the preferred channel line-up when the preferred channel line-up is displayed; determining, by the device, from the monitoring of the channel selections, a frequently selected channel from the channel selections; generating, by the device, an updated channel line-up to include the frequently selected channel; proposing, by the device, the updated channel line-up to the viewer” However, Kates teaches (¶0030) system suggests to the user an alternate channel for replacing an infrequently watched channel in the user's favorite channel list. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the channel lineup as taught by Earle, Jerding, Ellis, West, and Santangelo with the suggestion to replace infrequently watched channels as taught by Kates for the benefit of granting easy access to the channels that the users consistently reviews out of preference/habit.
Earle, Jerding, Ellis, West, Santangelo, and Kates’ first embodiment do not teach “obtaining, by the device and based on the proposing, an acceptance of the updated channel line-up from the viewer; and adding, by the device and based on the obtaining of the acceptance, the updated channel line-up to a list of channel lists available to the viewer, wherein the adding comprises replacing an older list of channels included in the list of channel lists with the updated channel line-up” However, Kates further teaches (¶0098) selecting the button 703 allows the user to accept channel recommendation and causes a dialog box 702 to pop open showing the user an updated list of channels within the favorite channels list 704 of the user, the user chooses to accept this channel addition or cancel the channel addition. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the channel lineup as taught by Earle, Jerding, Ellis, West, Santangelo, and Kates with the accept or cancel the channel addition as taught by Kates’ second embodiment for the benefit of getting a user’s consent and not foisting a channel that the user would not want, on their list.

Regarding claim 4, “wherein the updated channel line-up is stored responsive to the obtaining of the acceptance.” Kates teaches (¶0095) storing the user's favorite channels list 502 in the storage medium 212. 

Regarding claim 7, “the method of claim 1, wherein the displaying the preferred channel line-up comprises providing a graphical user interface including the preferred channel line- up wherein the graphical user interface provides a selection of multiple preferred channel line-ups to select a current preferred channel line-up for the processor.” Ellis teaches (¶0006) an overlay displays information about the flipping sequence; (¶0070) last channel overlay displays channel numbers that are out of order, for example when the user is flipping by favorite channels. Ellis further teaches (¶0042) interactive media guidance application determines the type of content currently being displayed on display device and includes schedule information; (¶0043) interactive media guidance application stores custom channel flipping sequence, one or more custom sequences may be defined on a single user equipment device, users access the channel flipping sequence; (¶0075 and ¶0076) a number of custom sponsored flipping sequences, that a user may navigate highlight to any flipping sequence in the list to view a listing of channels associated with the flipping sequence or to apply the sequence to the user’s current flip mode session.

Regarding claim 9, “the method of claim 1, further comprising: monitoring, by the device, a time at which the processor is displaying the preferred channel line-up; determining, by the device, whether the time of the displaying corresponds to a time-based change list; and changing, by the device, the channel line-up based on the time-based change list to include channels according to the time in the preferred channel line-up.” West teaches (¶0021, ¶0034, and claim 5) that the channel lineup is ordered/customized based on time-of-day and/or day-of-week.

Regarding claim 10, its rejection is similar to claim 1. 

Regarding claim 12, its rejection is similar to claim 4.

Regarding claim 13, its rejection is similar to claim 9.

Regarding claim 15, “the media processor of claim 10, wherein the displaying the preferred channel line-up comprises displaying the preferred channel line-up in a preferred arrangement.” Earle teaches (¶0043) menu and channel selector serves as a channel ordering interface that allows users to assign an order to channels in the package such as by drag and drop

Regarding claim 16, its rejection is similar to claim 1.

Regarding claim 18, “the machine-readable storage medium of claim 16, wherein the operations further comprise providing media content to the equipment of the user according to a currently selected channel of the preferred channel line-up, and wherein the graphical user interface is visible upon a request received by the equipment of the user during a presentation of the media content by the equipment of the user.” Ellis teaches (¶0027 and ¶0051) presenting channels in order described by custom flipping sequence; (¶0070) a listing of channels that may be recalled may be displayed to the user using last channel overlay, the last channel overlay displays the channels out of order as found when flipping by favorite channels 

Regarding claim 19, its rejection is similar to claim 9.

Regarding claim 21, “The method of claim 1, wherein the determining that the display associated with the processor cannot present the certain channel of the channel line-up comprises determining that the display cannot present the certain channel due to technical limitations.” Jerding teaches (¶0044) the channel line-up exposed to a subscriber is automatically composed for and limited to the subscriber’s display type. The IPG limits display of program data to only those channels compatible to the subscriber’s TV format.

Claims 5-6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Earle, Jerding, Ellis, West, Santangelo, and Kates in view of Tam (US 20130174201.)
Regarding claim 5, Earle, Jerding, Ellis, West, Santangelo, and Kates meet all the limitations of the claim except “the method of claim 1, wherein the channel line-up is received from the over- the-top media content system to be presented in alphabetical order.” However, Tam teaches (¶0075) OTT content; (¶0100) alphabetical listing of channels. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the OTT Channel Lineup as taught by Earle, Jerding, Ellis, West, Santangelo, and Kates to be in alphabetical ordering as taught by Tam in order for users to quickly find their desired content.

Regarding claim 6, Earle, Jerding, Ellis, West, Santangelo, and Kates meet all the limitations of the claim except “the method of claim 1, wherein the displaying the preferred channel line-up comprises displaying the preferred channel line-up in a carousel arrangement.” However, Tam teaches (¶0098) three dimensional objects, as seen in Figs. 5-6 they are in a carousel arrangement; (¶0100) three dimensional objects may be a listing of favorite channels. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the OTT Channel Lineup as taught by Earle, Jerding, Ellis, West, Santangelo, and Kates to be in carousel form as taught by Tam for the benefit of providing users with an easy/intuitive way of selecting channels.

Regarding claim 14, its rejection is similar to claims 5 and 6. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Earle, Jerding, Ellis, West, Santangelo, and Kates in view of Proebstel (US 20060215990.)
Regarding claim 22, Earle, Jerding, Ellis, West, Santangelo, and Kates do not teach “The method of claim 1, further comprising: adjusting, by the device, the channel line-up by removing second excluded channels from the channel line-up based on the second excluded channels requiring a plurality of steps to access the second excluded channels.” However, Proebstel teaches (¶0027) indicating that particular channels or categories of channels should be omitted form the EPG when the user views the EPG, adding these restrictions to the user’s EPG filter criteria. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the OTT Channel Lineup as taught by Earle, Jerding, Ellis, West, Santangelo, and Kates to with the omission of categories of channels as taught by Proebstel for the benefit of presenting a clean/uncluttered display/menu (¶0009.)

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Earle, Jerding, Ellis, West, Santangelo, and Kates in view of Martin (US 20150067099.) 
Regarding claim 23, Earle, Jerding, Ellis, West, Santangelo, and Kates “The media processor of claim 10, wherein the operations further comprise: generating a second preferred channel line-up associated with a second user.” Martin teaches (¶0056) Each user account includes data, licensed content, and settings that correspond to the user. Thus, User 1 account 110A includes corresponding data 120A, licensed content 130A, and settings 140A. In similar fashion, UserN account 110N includes corresponding data 120N, licensed content 130N, and settings 140N. Any or all of the user's data, licensed content and settings may be made available on any device 150 the user may use; (¶0117) suitable television settings 835 are shown in FIG. 32 to include one or more favorite channels list 3210. The result is the user's Dish Network television settings are now available on the DirecTV DVR. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system as taught by taught by Earle, Jerding, Ellis, West, Santangelo, and Kates to include favorite channel list for N user(s) as taught by Martin for the benefit of allowing a plurality of users to enjoy the service and enjoy their favorite channels.

Regarding claim 24, Earle, Jerding, Ellis, West, Santangelo, and Kates “The media processor of claim 23, wherein the operations further comprise: providing the second preferred channel line-up to the equipment of the user.” Martin teaches (¶0056) Each user account includes data, licensed content, and settings that correspond to the user. Thus, User 1 account 110A includes corresponding data 120A, licensed content 130A, and settings 140A. In similar fashion, UserN account 110N includes corresponding data 120N, licensed content 130N, and settings 140N. Any or all of the user's data, licensed content and settings may be made available on any device 150 the user may use; (¶0117) suitable television settings 835 are shown in FIG. 32 to include one or more favorite channels list 3210, we assume the user has Dish Network at the user's home, and programs the Dish Network DVR with some or all of the user television settings 835 shown in FIG. 32. We now assume the user travels to a new location during a vacation, such as a hotel room, a resort, a relative's house, etc., and we further assume the new location has DirecTV. Referring to FIG. 33, method 3300 begins by detecting the target system (at the new location) is a DirecTV system (step 3310). The user's Dish Network television settings are converted to equivalent or similar DirecTV settings in the user's U-Me account (step 3320). The converted DirecTV settings from the user's U-Me account are then downloaded to the DirecTV target system (e.g., DVR) at the new location (step 3330). The result is the user's Dish Network television settings are now available on the DirecTV DVR. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system as taught by taught by Earle, Jerding, Ellis, West, Santangelo, and Kates with the availability of the favorite channels on a device at home and/or at a device at a relative’s house as taught by Martin for the benefit of allowing a user to enjoy the service without having to manually adjust the settings for every device they use.

Regarding claim 25, Earle, Jerding, Ellis, West, Santangelo, and Kates “The media processor of claim 23, wherein the operations further comprise: providing the second preferred channel line-up to second equipment of the second user.” Martin teaches (¶0056) Each user account includes data, licensed content, and settings that correspond to the user. Thus, User 1 account 110A includes corresponding data 120A, licensed content 130A, and settings 140A. In similar fashion, UserN account 110N includes corresponding data 120N, licensed content 130N, and settings 140N. Any or all of the user's data, licensed content and settings may be made available on any device 150 the user may use; (¶0117) suitable television settings 835 are shown in FIG. 32 to include one or more favorite channels list 3210, we assume the user has Dish Network at the user's home, and programs the Dish Network DVR with some or all of the user television settings 835 shown in FIG. 32. We now assume the user travels to a new location during a vacation, such as a hotel room, a resort, a relative's house, etc., and we further assume the new location has DirecTV. Referring to FIG. 33, method 3300 begins by detecting the target system (at the new location) is a DirecTV system (step 3310). The user's Dish Network television settings are converted to equivalent or similar DirecTV settings in the user's U-Me account (step 3320). The converted DirecTV settings from the user's U-Me account are then downloaded to the DirecTV target system (e.g., DVR) at the new location (step 3330). The result is the user's Dish Network television settings are now available on the DirecTV DVR. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system as taught by taught by Earle, Jerding, Ellis, West, Santangelo, and Kates with the availability of the favorite channels on a device at home and/or at a device at a relative’s house as taught by Martin for the benefit of allowing a user to enjoy the service without having to manually adjust the settings for every device they use.

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Earle, Jerding, Ellis, West, Santangelo, Kates, and Martin in view of Thomas et al. (US 20160066021, hereinafter Thomas.) 
Regarding claim 26, Earle, Jerding, Ellis, West, Santangelo, Kates, and Martin do not teach “The media processor of claim 23, wherein the second preferred channel line-up is arranged in a carousel format.” However, Thomas teaches (¶0125 and Fig. 33) favorite channels are shown in the channel surfer carousel 943. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the system as taught by taught by Earle, Jerding, Ellis, West, Santangelo, Kates, and Martin with the carousel interface as taught by Thomas for the benefit of providing an easy to use interface for navigating between channels. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Murray (US 20180310070) - (¶0112)The user clicks on a respective selectable square affordance 708 to add a corresponding Internet content channel to or remove it from the preferred channel list associated with the user account

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Frank Johnson/Examiner, Art Unit 2425                                                                                                                                                                                                        

/JOHN R SCHNURR/Primary Examiner, Art Unit 2425